Fourth Court of Appeals
                                        San Antonio, Texas
                                                June 10, 2016

                                            No. 04-16-00277-CV

                                     IN RE Douglas A. GREGORY

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On May 2, 2016, relator filed a petition for writ of mandamus. The court has considered
the petition and the response filed on behalf of the real party in interest and has determined that
the mandamus petition is now moot. Accordingly, the petition for writ of mandamus is
DISMISSED FOR LACK OF JURISDICTION. The court’s opinion will issue at a later date.

           It is so ORDERED on June 10, 2016.


                                                            _________________________________
                                                            Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2016.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2016-CI-07344, styled Bruce A. Smiley-Kaliff v. Douglas A. Gregor,
pending in the 408th Judicial District Court, Bexar County, Texas, the Honorable Larry Noll presiding.